Citation Nr: 0616077	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-03 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbar strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1991 to 
October 1998.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco Texas that denied an increased evaluation for chronic 
lumbar strain, evaluated as 10 percent disabling, effective 
since March 2003.  By a rating action dated in March 2005, a 
separate 10 percent disability rating was assigned for 
sciatica, left lower extremity associated with chronic lumbar 
strain, effective since September 2004.  


FINDING OF FACT

There is no evidence that the veteran's disability of the 
spine resulted in forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; or incapacitating episodes having a total duration 
of at least one week during any 12 month period.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chronic lumbar strain have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243; 4.123, 
4.124, 4.124a Diagnostic Codes 8520, 8620, 8720 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in January 2004.  This notice was 
provided to the veteran prior to initial adjudication of the 
claim by the RO in April 2004.  The veteran was told of the 
requirements to establish a successful claim, advised of his 
and VA's respective duties, and asked to submit information 
and/or evidence, which would include that in his possession, 
to the RO.  The timing and content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id..  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on this element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for a compensable disability evaluation, any question 
as to the effective date to be assigned is rendered moot.  

Records and reports from VA health providers have also been 
obtained, including, but not limited to, the Little Rock, 
Arkansas VA Medical Center (VAMC), the Dallas Division of the 
North Texas Health Care System (HCS), the Temple Division of 
the Central Texas HCS.  The veteran was afforded appropriate 
VA examinations in March 2004 and February 2005.  The Board 
therefore finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.




Increased Rating

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate Diagnostic Codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Where functional loss 
is alleged due to pain upon motion, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 
8 Vet. App. 202, 207-08 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the regulations regarding diseases and injuries to the 
spine, to include lumbosacral strain under Diagnostic Code 
5237, and unless Diagnostic Code 5243 is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, back disabilities are evaluated 
under the general formula for diseases and injuries of the 
spine (general formula) under Diagnostic Codes 5235 to 5243 
as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine................. 100

Unfavorable ankylosis of the entire 
thoracolumbar spine 
.........................................
.........................................
... 50




Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
................ 40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine....................................
......................................... 
30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis..... 20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; 
or, combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the 
height...................................
........................................ 
10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate Diagnostic Code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months............. 60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
........................ 40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
........................ 20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
........................ 10

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

38 C.F.R. § 4.71a, DC 5235 - 5243. (2005).

Service connection was established for a chronic lumbar 
strain in an October 2003 rating determination.  A 10 percent 
rating was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 
5237.  The veteran filed a claim for an increased rating in 
December 2003, stating that he was convinced that his service 
connected lumbar back strain had worsened considerably since 
his last evaluation with the regional office.  

A September 2003 VA radiology report showed the following:  
no evidence of spondylolysis, disc spaces are normally 
maintained except for narrowing at the L5-S1 level and no 
fractures are seen.  The impression was degenerative disc 
disease at the L5-S1 level.  

A March 2004 VA examination reported that the veteran had 
chronic low back ache type pain with occasional light 
pressure ache laterally to the left thigh, calf, and foot.  
The veteran did not have tingling or numbness in the legs, 
muscle spasms, weakness, fatigue, or incoordination of the 
spine.  He also denied any additional limitation following 
repetitive use or during flare-ups.  The examiner observed 
that the veteran walked with a normal gait but did favor his 
right leg more than the left.  

Physical examination revealed normal curvature of the lumbar 
spine.  The veteran's spine was non-tender upon palpitation 
and no edema was present.  Range of motion measurements were 
as follows:  0 to 85 degrees forward flexion, minus 5 degrees 
for some stiffness in the right lateral side of the lumbar 
spine at L4-5 only; 0 to 30 degrees of extension, with some 
stiffness at 30 degrees; 0 to 35 degrees of left and right 
lateral flexion, without pain; and 0 to 30 degrees of left 
and right lateral rotation without pain.  Active range of 
motion did not produce any weakness, fatigue, or 
incoordination.  Deep tendon reflexes in the lower 
extremities were 1 and 2 plus and equal bilaterally and he 
was negative for footdrop bilaterally.  The veteran had 
normal sensation and strength in both lower extremities and 
was negative for straight leg raises at 85 degrees 
bilaterally.  

September 2004 VA clinical notes report complaints of pain 
radiating into the left leg, worsening over the prior 6 
months and exacerbated by lifting heavy weights.  The veteran 
was observed ambulating unassisted but with a limp on the 
left side.  Upon examination, the veteran was found to have a 
normal gait and station.  The clinician also found the 
veteran to have mildly decreased range of motion, mild 
tenderness in the left lower lumbar spine, positive for left 
side straight leg raises and deep tendon reflexes, and unable 
to walk on his left heel.  Right lower extremity range of 
motion and manual muscle test were within normal limits.  
Manual muscle tests were grossly 4/5 for left hip and 
quadriceps and 4minus /5 for left dorsiflexion.  

A September 2004 MRI revealed normal vertebral height, 
alignment and marrow signal.  The conus and paraspinal soft 
tissues were unremarkable.  The VA radiologist noted 
desiccation and loss of disk space height at the L4/5 and 
L5/S1 level, modic type I changes were seen at the end-plates 
of the L5/S1 level.  There was a broad based disk bulge at 
the L4/5 level, which the radiologist stated may contact the 
nerve roots and/or ganglia bilaterally.  

In February 2005, the veteran underwent a VA examination of 
his spine.  Subjective complaints included constant pain, 
usually down both sides of the lumbar spine near the 
sacroiliac notch and radiating into the left buttock with 
soreness to the posterior thigh, the left calf, and left 
heel.  The veteran did not endorse any associated numbness or 
weakness in the left leg, and denied urinary or fecal 
incontinence.  Although the veteran reported that symptoms 
worsened with lifting, there was no additional limitation 
with flare-ups or repetitive use.  

Physical examination at this time showed normal curvature of 
the lumbar spine with no deformities, edema, or palpable 
tenderness.  Range of motion measurements were as follows: 0 
to 80 degrees forward flexion, minus 10 degrees secondary to 
pain; 0 to 25 degrees extension, minus 5 degrees due to pain; 
0 to 30 degrees left and right lateral flexion, with pain at 
30 degrees; 0 to 40 degrees lateral rotation, minus 5 degrees 
secondary to pain.  Active range of motion did not produce 
any weakness, fatigue or incoordination.  Deep tendon 
reflexes were 1 plus bilaterally.  Additionally, the veteran 
was negative for foot drop bilaterally, had good strength and 
sensation in both lower extremities, normal motor skills, and 
normal gait.  The veteran demonstrated straight leg raise at 
about 70 degrees bilaterally with pains developing in both 
posterior thighs.  The examiner's diagnosis included lumbar-
sacral strain, and chronic low back pain, broad based disc 
bulge at L4, L5.

Based on the evidence above, the Board finds that a rating 
higher than 10 percent for the veteran's lumbar strain is not 
warranted under Diagnostic Code 5237.  The criteria for a 20 
percent rating under the general rating formula have not been 
met because all evidence of record shows the veteran to have 
greater than 60 degrees forward flexion and greater than 120 
degrees combined range of motion for the thoracolumbar spine, 
even taking into account additional loss of motion due to 
pain.  While the veteran has been noted to have a left side 
limp, all examiners have stated that the veteran had a normal 
gait.  The examiners have also stated that the veteran's 
spine had normal curvature with no abnormalities.  

Similarly, the criteria for ratings of 30 percent, 40 
percent, 50 percent, and 100 percent have not been met under 
the general formula because forward flexion of the veteran's 
thoracolumbar spine exceeds 30 degrees and he has not been 
diagnosed with ankylosis.

Ratings of 20 percent, 40 percent, or 60 percent, are not 
available by application of the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
under Diagnostic Code 5243 because the record is absent for 
any evidence of incapacitating episodes.  The veteran himself 
denied any incapacitating episodes on VA examinations.

Note 1, under the general formula, directs VA to evaluate any 
objective neurologic abnormalities separately under an 
appropriate diagnostic code.  The RO did so in the March 2005 
rating decision, assigning a separate rating of 10 percent 
disabling under Diagnostic Code 8520 for sciatica of the left 
lower extremity, associated with chronic lumbar strain.  The 
Board now turns to whether the veteran's disability on appeal 
warrants a higher rating for objective neurologic 
abnormalities.

Application of Diagnostic Codes 8520, for partial paralysis, 
8620, for neuritis, and 8720 for neuralgia, do not yield a 
rating higher than 10 percent for objective neurologic 
abnormalities associated with the veteran's disability on 
appeal.  While the September 2004 clinician found the veteran 
to be positive for left side deep tendon reflexes, upon 
visual examination, the March 2004 and February 2005 found 
bilateral deep tendon reflexes of 1 and 2 plus, and one plus, 
respectively.  Straight leg raises have been positive for the 
left side on more than one occasion.  September 2004 VA 
clinical notes state that the veteran was unable to left heel 
walk and showed muscle strength results for the left lower 
extremity to be slightly less than 5/5.  Examiners have 
consistently found the veteran to be negative for bilateral 
foot drop and to have normal sensation and strength in both 
lower extremities.  The record is absent for any indication 
of muscle atrophy or paralysis.  While this evidence does 
support a finding of mild incomplete paralysis or neuralgia 
of the left sciatic nerve, under either Diagnostic Code 8520 
or 8720, the Board does not find evidence indicative of 
moderate, moderately severe, or severe incomplete paralysis 
or moderate neuralgia of the left sciatic nerve.  

With regard to objective evidence of neurologic abnormality 
involving the veteran's right lower extremity, the Board 
finds insufficient evidence to support a rating of even mild 
incomplete paralysis of the right sciatic nerve.  The Board 
has considered the September 2004 MRI results described 
above.  However, these results state only that the disc bulge 
"may" contact the nerve roots and/or ganglia bilaterally.  
Other evidence of a right leg neurologic abnormality, that 
could even liberally be construed as objective, is bilateral 
pain on straight leg raising in both thighs.  Right leg range 
of motion and strength have always been normal and examiners 
never observed a right side limp.  Both the March 2004 and 
February 2005 examinations were absent for complaint of any 
right side pain or objective evidence of any right side 
neurologic abnormalities.  Considering this evidence and the 
record as a whole, the Board finds that a rating of even mild 
neuralgia or incomplete paralysis of the right sciatic nerve 
would not be appropriate.  

In accordance with DeLuca, the Board has also considered 
application of 38 C.F.R. § 4.40 and § 4.45.  The March 2003 
VA examiner found that pain limited the veteran's forward 
flexion only an additional 5 degrees.  The February 2005 VA 
examiner found additional limitations of the veteran's range 
of motion due to pain ion by 10 degrees of forward flexion, 5 
degrees of extension and 5 degrees of lateral rotation.  
However, even with these additional limitations, the criteria 
for a rating higher than 10 percent under the general rating 
formula are not satisfied.  The examiner also noted that 
there was no additional limitation due to flare-ups or 
repetitive use and that active range of motion did not 
produce any weakness, fatigue, or incoordination.  Therefore, 
application of the DeLuca standards does not provide for a 
rating in excess of that already assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for an increased rating for chronic lumbar strain and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement to an increased evaluation for service-connected 
lumbar strain, currently evaluated as 10 percent disabling, 
is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


